Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This application has been carefully examined and is REJECTED for the reasons set forth below.

Objections to the Specification
Preamble
The use of ‘I’, a singular pronoun, in the preamble, should be amended to ‘We’, a plural pronoun, to acknowledge the multiple inventors of the claim.  The preamble originally states  “I, Robert Manella, Jack Fuechsl, Brian Gaster, Karen Berard and Mark Brasel, have invented a certain novel design in a GLASSES MOUNTED FACE SHIELD, of which the following is a specification.” For proper form and clarity, the preamble should be amended to read as follows:

-- We, Robert Manella, Jack Fuechsl, Brian Gaster, Karen Berard and Mark Brasel, have invented a certain novel design in a GLASSES MOUNTED FACE SHIELD, of which the following is a specification.--

Rejection Under 35 U.S.C. 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The claim is indefinite and nonenabling for the following reason(s):

The use of broken lines in the drawings for the purposes of disclosing transparency cause confusion and inconsistencies within the claim. It is understood that any solid lines form part of the claimed design, while broken lines are not part of the claim. ‘broken lines are not permitted for the purpose of indicating that a portion of an article is of less importance in the design. See In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967). Broken lines may not be used to show hidden planes and surfaces which cannot be seen through opaque materials.’ The examiner understands that the entire face shield is transparent, and that there are areas that should be seen throughout the entire article. To avoid confusion of the scope of the claim, all draft lines must remain consistent in terms of broken or solid draft lines. Specifically, in FIG. 1, FIG. 2, FIG. 5, FIG. 6, and FIG. 7 the draft lines are shown in broken lines, while in FIG. 3, FIG. 4, and FIGS. 8-12 the same draft lines are shown in solid lines. It is recommended that the applicant amends FIG. 1, FIG. 2, FIG. 5, FIG. 6 and FIG. 7 to be consistent with FIG. 3, FIG. 4, and FIGS. 8-12 by converting all draft lines in to solid draft lines, while keeping the environment in FIG. 1 in broken lines. See annotated drawings below:

Additionally, it is recommended that the applicant revise the Broken Line Statement to reflect the changes to the drawings. The following is recommended:

	-- The broken lines in FIG. 1 are for the purpose of illustrating environment and form no part of the claimed design.--


    PNG
    media_image1.png
    1140
    724
    media_image1.png
    Greyscale

New Drawing Submission
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” 

Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d). Additional replacement sheets may be necessary to show the renumbering of the remaining figures. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.

Any change to the drawing or specification must have support from the original disclosure. The amended drawings must not contain new matter.  (See 35 USC 132 and 37 CFR 1.121) Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  If applicants’ response to the requirements set forth above is incomplete or includes new matter, the examiner may hold the response non-compliant.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. The examiner recommends using a lossless file format when submitting drawings through EFS-web (e.g., TIFF, PNG, GIF, BMP).  EFS-web PDF Guidelines may be found at https://www.uspto.gov/patents-application-process/applying-online/efs-web-pdf-guidelines.

Conclusion
The claim stands rejected under 35 U.S.C. § 112 (a) and (b) for the reasons set forth above. The references cited but not applied are considered cumulative art related to the subject matter of the claimed design.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loryn K LeBlanc whose telephone number is (571)272-9160. The examiner can normally be reached Monday-Friday 9AM-5PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Primary Examiner, Bao-Yen T. Nguyen can be reached on (571)-270-0217. The Examiner’s Supervisor, Barbara Fox can be reached on (571) 272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.K.L./Examiner, Art Unit 2914

/NICOLE C SHIFLET/Examiner, Art Unit 2919